Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2, 9, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 9, 16 recite the limitation "the body of animated visual markers" in 1. It is not clear if this is intended to be an additional set or portion of the visual markers as the body is not previously recited. As best understood by the examiner this is intended to be “the group of visual markers”. There is insufficient antecedent basis for this limitation in these claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simari et al. (US 2017/0243064)(Herienafter referred to as Simari).

Regarding claim 1, Simari teaches A system (The head mounted display device 100 may include one or more image sensors including for example a depth sensor, RGB camera and/or an IR sensor, which capture image data from the object 102 and environment 104. The scan data may then be processed by the scanability algorithm executing within a processing unit 108 associated with the head mounted display device 100. See paragraph [0027]), comprising: 
at least one computing device processor (The head mounted display device 100 may include one or more image sensors including for example a depth sensor, RGB camera and/or an IR sensor, which capture image data from the object 102 and environment 104. The scan data may then be processed by the scanability algorithm executing within a processing unit 108 associated with the head mounted display device 100. See paragraph [0027]); 
a camera (The head mounted display device 100 may include one or more image sensors including for example a depth sensor, RGB camera and/or an IR sensor, which capture image data from the object 102 and environment 104. The scan data may then be processed by the scanability algorithm executing within a processing unit 108 associated with the head mounted display device 100. See paragraph [0027]); 
a display (The head mounted display device 100 may include one or more image sensors including for example a depth sensor, RGB camera and/or an IR sensor, which capture image data from the object 102 and environment 104. The scan data may then be processed by the scanability algorithm executing within a processing unit 108 associated with the head mounted display device 100. See paragraph [0027]); and 
a memory device including instructions that, when executed by the at least one computing device processor, cause (The head mounted display device 100 may include one or more image sensors including for example a depth sensor, RGB camera and/or an IR sensor, which capture image data from the object 102 and environment 104. The scan data may then be processed by the scanability algorithm executing within a processing unit 108 associated with the head mounted display device 100. See paragraph [0027]) the system to: 
receive image data including a representation of a scene captured by the camera (The head mounted display device 100 may include one or more image sensors including for example a depth sensor, RGB camera and/or an IR sensor, which capture image data from the object 102 and environment 104. The scan data may then be processed by the scanability algorithm executing within a processing unit 108 associated with the head mounted display device 100. See paragraph [0027]); 
cause the representation of the scene to be displayed in a graphical interface on the display (FIGS. 13 and 14 show the head mounted display 100 including the object 102 to be scanned. A prediction of an unsuccessful scan may be communicated to the user for example by a pop-up display window 160 appearing in the user's field of view. In FIG. 13, the prediction is communicated, and in FIG. 14, the prediction is communicated together with a suggestion of how to reposition the object to result in better scan. The prediction and/or suggestion may be communicated to the user a variety of other ways, including with audio, in further embodiments. see figures 13 and 14); 
perform an image recognition process on the image data (See figure 9, element 232, determine whether accurate scan will result from the received data, see figure 10, elements 260, 264, 268); 
detect an error during the image recognition process (see figure 9, element 236, predict accurate scan? No.); 
display a group of visual markers on the graphical interface (FIGS. 13 and 14 show the head mounted display 100 including the object 102 to be scanned. A prediction of an unsuccessful scan may be communicated to the user for example by a pop-up display window 160 appearing in the user's field of view. In FIG. 13, the prediction is communicated, and in FIG. 14, the prediction is communicated together with a suggestion of how to reposition the object to result in better scan. The prediction and/or suggestion may be communicated to the user a variety of other ways, including with audio, in further embodiments. See paragraph [0062]); 
determine a behavior for the group of visual markers based at least in part on the detected error, the behavior of the group of visual markers providing a visual indication of the error (See element 160, figure 14, Does not appear scan will be successful. Scanned Object is in Direct Sunlight. Move Object Out of Direct Sunlight for Successful Scan.)( In accordance with this embodiment, the scanability model 152 may detect these attributes in the one or more of the input data streams (independent of the ANN 120). Thus, where for example the model detects a high degree of luminance, such as for example where the object is in direct sunlight, the model may suggest to the user that the object removed to an area of the environment with less luminance. As a further example, where the attributes of the object and a surface on which the object is located are too similar, the model may suggest that the user move the object to a different surface. Other examples are contemplated. See paragraph [0061])(Textual representation are the visual markers and the behavior is the actual text); 
and change the behavior of the visual marker based at least in part on a change in the error ( In accordance with this embodiment, the scanability model 152 may detect these attributes in the one or more of the input data streams (independent of the ANN 120). Thus, where for example the model detects a high degree of luminance, such as for example where the object is in direct sunlight, the model may suggest to the user that the object removed to an area of the environment with less luminance. As a further example, where the attributes of the object and a surface on which the object is located are too similar, the model may suggest that the user move the object to a different surface. Other examples are contemplated. See paragraph [0061])(Textual representation are the visual markers and the behavior is the actual text)( Depending on the scanning device and image sensor(s) used in a scan, the scan data will include a wide variety of information relating to the attributes of both the captured object and the environment in which the object is captured. For example, the scan data may include data relating to the following attributes of the object: specularity, or specular reflection--light, reflecting in parallel rays off of smooth surfaces of the scanned object, which is received in the image sensor may make it difficult to determine the nature of the surfaces; diffuse reflections--light, reflecting diffusely off of rough surfaces of the scanned object, which is received in the sensor may make it difficult to determine the nature of the surfaces;  transparency--light, passing through surfaces of the scanned object, may make it difficult to determine the nature of the surfaces;  texture--topological characteristics of the object, relating to the uniformity, roughness, waviness, etc. of surfaces of the scanned object, may make it easier or harder to determine the nature of the scanned surfaces; concavities--surfaces which include concavities may be difficult to scan accurately;  symmetry--objects which are symmetrical about one or more planes may be more difficult to scan accurately; localized cues--objects which do not have localized cues, such as distinct lines, points or other discontinuities, may be more difficult to scan accurately. The above is not intended as a comprehensive listing of the attributes which particular image sensors may capture, and it is understood that a variety of other attributes may be gleaned from the scanned data of the object in addition to or instead of those listed above. See paragraphs [0030-0037]).

the system of claim 1, wherein the body of animated visual markers include a plurality of distinct graphical elements, and the behavior includes an appearance ( In accordance with this embodiment, the scanability model 152 may detect these attributes in the one or more of the input data streams (independent of the ANN 120). Thus, where for example the model detects a high degree of luminance, such as for example where the object is in direct sunlight, the model may suggest to the user that the object removed to an area of the environment with less luminance. As a further example, where the attributes of the object and a surface on which the object is located are too similar, the model may suggest that the user move the object to a different surface. Other examples are contemplated. See paragraph [0061])(Textual representation are the visual markers and the behavior is the actual text)( Depending on the scanning device and image sensor(s) used in a scan, the scan data will include a wide variety of information relating to the attributes of both the captured object and the environment in which the object is captured. For example, the scan data may include data relating to the following attributes of the object: specularity, or specular reflection--light, reflecting in parallel rays off of smooth surfaces of the scanned object, which is received in the image sensor may make it difficult to determine the nature of the surfaces; diffuse reflections--light, reflecting diffusely off of rough surfaces of the scanned object, which is received in the sensor may make it difficult to determine the nature of the surfaces;  transparency--light, passing through surfaces of the scanned object, may make it difficult to determine the nature of the surfaces;  texture--topological characteristics of the object, relating to the uniformity, roughness, waviness, etc. of surfaces of the scanned object, may make it easier or harder to determine the nature of the scanned surfaces; concavities--surfaces which include concavities may be difficult to scan accurately;  symmetry--objects which are symmetrical about one or more planes may be more difficult to scan accurately; localized cues--objects which do not have localized cues, such as distinct lines, points or other discontinuities, may be more difficult to scan accurately. The above is not intended as a comprehensive listing of the attributes which particular image sensors may capture, and it is understood that a variety of other attributes may be gleaned from the scanned data of the object in addition to or instead of those listed above. See paragraphs [0030-0037]), motion, physics, shape, opacity, or color of the plurality of distinct graphical elements (changing text based on error changes shape and appearance).

Regarding claim 3, Simari teaches the system of claim 1, wherein the image recognition process is a part of an augmented reality process or an image search process (In embodiments described below, the scan data is 3D scan data generated from one or more image sensors of a head mounted display device for presenting an augmented reality experience. See paragraph [0023])(See figure 14).

Regarding claim 4, Simari teaches The system of claim 1, wherein the error is a connectivity or service availability error ((In embodiments described below, the scan data is 3D scan data generated from one or more image sensors of a head mounted display device for presenting an augmented reality experience. See paragraph [0023])(See figure 14))(System is unable to provide a successful scan and thus can be considered a service availability error).

Regarding claim 5, Simari teaches The system of claim 1, wherein the error is a user or client side error (See figure 14, Scan will not be successful, user or client side is the scanning device).


Regarding claim 6, Simari teaches The system of claim 5, wherein the user or client side error is correctable by the user, and wherein the behavior of the visual markers provides visual guidance for how to correct the error (See figure 14, Scanned object is in direct sunlight. move Object out of direct sunlight for a successful scan).

Regarding claim 7, Simari teaches The system of claim 5, wherein the user or client side error includes at least one of insufficient lighting, unstable camera position, too many objects in view, poor background, camera access by an application, or motion calibration (See figure 14, Scanned object is in direct sunlight. move Object out of direct sunlight for a successful scan) ( In accordance with this embodiment, the scanability model 152 may detect these attributes in the one or more of the input data streams (independent of the ANN 120). Thus, where for example the model detects a high degree of luminance, such as for example where the object is in direct sunlight, the model may suggest to the user that the object removed to an area of the environment with less luminance. As a further example, where the attributes of the object and a surface on which the object is located are too similar, the model may suggest that the user move the object to a different surface. Other examples are contemplated. See paragraph [0061])(Textual representation are the visual markers and the behavior is the actual text)( Depending on the scanning device and image sensor(s) used in a scan, the scan data will include a wide variety of information relating to the attributes of both the captured object and the environment in which the object is captured. For example, the scan data may include data relating to the following attributes of the object: specularity, or specular reflection--light, reflecting in parallel rays off of smooth surfaces of the scanned object, which is received in the image sensor may make it difficult to determine the nature of the surfaces; diffuse reflections--light, reflecting diffusely off of rough surfaces of the scanned object, which is received in the sensor may make it difficult to determine the nature of the surfaces;  transparency--light, passing through surfaces of the scanned object, may make it difficult to determine the nature of the surfaces;  texture--topological characteristics of the object, relating to the uniformity, roughness, waviness, etc. of surfaces of the scanned object, may make it easier or harder to determine the nature of the scanned surfaces; concavities--surfaces which include concavities may be difficult to scan accurately;  symmetry--objects which are symmetrical about one or more planes may be more difficult to scan accurately; localized cues--objects which do not have localized cues, such as distinct lines, points or other discontinuities, may be more difficult to scan accurately. The above is not intended as a comprehensive listing of the attributes which particular image sensors may capture, and it is understood that a variety of other attributes may be gleaned from the scanned data of the object in addition to or instead of those listed above. See paragraphs [0030-0037]).

Regarding claim 8, Simari teaches A computer-implemented method (The head mounted display device 100 may include one or more image sensors including for example a depth sensor, RGB camera and/or an IR sensor, which capture image data from the object 102 and environment 104. The scan data may then be processed by the scanability algorithm executing within a processing unit 108 associated with the head mounted display device 100. See paragraph [0027]), comprising: 
receiving image data including a representation of a scene (The head mounted display device 100 may include one or more image sensors including for example a depth sensor, RGB camera and/or an IR sensor, which capture image data from the object 102 and environment 104. The scan data may then be processed by the scanability algorithm executing within a processing unit 108 associated with the head mounted display device 100. See paragraph [0027]); 
causing the representation of the scene to be displayed in a graphical interface on a display device (FIGS. 13 and 14 show the head mounted display 100 including the object 102 to be scanned. A prediction of an unsuccessful scan may be communicated to the user for example by a pop-up display window 160 appearing in the user's field of view. In FIG. 13, the prediction is communicated, and in FIG. 14, the prediction is communicated together with a suggestion of how to reposition the object to result in better scan. The prediction and/or suggestion may be communicated to the user a variety of other ways, including with audio, in further embodiments. see figures 13 and 14); 
performing an image recognition process on the image data (See figure 9, element 232, determine whether accurate scan will result from the received data, see figure 10, elements 260, 264, 268); 
detecting an error during the image recognition process (see figure 9, element 236, predict accurate scan? No.); 
displaying a group of visual markers on the graphical interface (FIGS. 13 and 14 show the head mounted display 100 including the object 102 to be scanned. A prediction of an unsuccessful scan may be communicated to the user for example by a pop-up display window 160 appearing in the user's field of view. In FIG. 13, the prediction is communicated, and in FIG. 14, the prediction is communicated together with a suggestion of how to reposition the object to result in better scan. The prediction and/or suggestion may be communicated to the user a variety of other ways, including with audio, in further embodiments. See paragraph [0062]); 
determining a behavior for the group of visual markers based at least in part on the detected error, the behavior of the group of visual markers providing a visual indication of the error (See element 160, figure 14, Does not appear scan will be successful. Scanned Object is in Direct Sunlight. Move Object Out of Direct Sunlight for Successful Scan.)( In accordance with this embodiment, the scanability model 152 may detect these attributes in the one or more of the input data streams (independent of the ANN 120). Thus, where for example the model detects a high degree of luminance, such as for example where the object is in direct sunlight, the model may suggest to the user that the object removed to an area of the environment with less luminance. As a further example, where the attributes of the object and a surface on which the object is located are too similar, the model may suggest that the user move the object to a different surface. Other examples are contemplated. See paragraph [0061])(Textual representation are the visual markers and the behavior is the actual text); and 
changing the behavior of the visual marker based at least in part on a change in the error ( In accordance with this embodiment, the scanability model 152 may detect these attributes in the one or more of the input data streams (independent of the ANN 120). Thus, where for example the model detects a high degree of luminance, such as for example where the object is in direct sunlight, the model may suggest to the user that the object removed to an area of the environment with less luminance. As a further example, where the attributes of the object and a surface on which the object is located are too similar, the model may suggest that the user move the object to a different surface. Other examples are contemplated. See paragraph [0061])(Textual representation are the visual markers and the behavior is the actual text)( Depending on the scanning device and image sensor(s) used in a scan, the scan data will include a wide variety of information relating to the attributes of both the captured object and the environment in which the object is captured. For example, the scan data may include data relating to the following attributes of the object: specularity, or specular reflection--light, reflecting in parallel rays off of smooth surfaces of the scanned object, which is received in the image sensor may make it difficult to determine the nature of the surfaces; diffuse reflections--light, reflecting diffusely off of rough surfaces of the scanned object, which is received in the sensor may make it difficult to determine the nature of the surfaces;  transparency--light, passing through surfaces of the scanned object, may make it difficult to determine the nature of the surfaces;  texture--topological characteristics of the object, relating to the uniformity, roughness, waviness, etc. of surfaces of the scanned object, may make it easier or harder to determine the nature of the scanned surfaces; concavities--surfaces which include concavities may be difficult to scan accurately;  symmetry--objects which are symmetrical about one or more planes may be more difficult to scan accurately; localized cues--objects which do not have localized cues, such as distinct lines, points or other discontinuities, may be more difficult to scan accurately. The above is not intended as a comprehensive listing of the attributes which particular image sensors may capture, and it is understood that a variety of other attributes may be gleaned from the scanned data of the object in addition to or instead of those listed above. See paragraphs [0030-0037]).

Regarding claim 9, Simari teaches The method of claim 8, wherein the body of animated visual markers include a plurality of distinct graphical elements, and the behavior includes an appearance ( In accordance with this embodiment, the scanability model 152 may detect these attributes in the one or more of the input data streams (independent of the ANN 120). Thus, where for example the model detects a high degree of luminance, such as for example where the object is in direct sunlight, the model may suggest to the user that the object removed to an area of the environment with less luminance. As a further example, where the attributes of the object and a surface on which the object is located are too similar, the model may suggest that the user move the object to a different surface. Other examples are contemplated. See paragraph [0061])(Textual representation are the visual markers and the behavior is the actual text)( Depending on the scanning device and image sensor(s) used in a scan, the scan data will include a wide variety of information relating to the attributes of both the captured object and the environment in which the object is captured. For example, the scan data may include data relating to the following attributes of the object: specularity, or specular reflection--light, reflecting in parallel rays off of smooth surfaces of the scanned object, which is received in the image sensor may make it difficult to determine the nature of the surfaces; diffuse reflections--light, reflecting diffusely off of rough surfaces of the scanned object, which is received in the sensor may make it difficult to determine the nature of the surfaces;  transparency--light, passing through surfaces of the scanned object, may make it difficult to determine the nature of the surfaces;  texture--topological characteristics of the object, relating to the uniformity, roughness, waviness, etc. of surfaces of the scanned object, may make it easier or harder to determine the nature of the scanned surfaces; concavities--surfaces which include concavities may be difficult to scan accurately;  symmetry--objects which are symmetrical about one or more planes may be more difficult to scan accurately; localized cues--objects which do not have localized cues, such as distinct lines, points or other discontinuities, may be more difficult to scan accurately. The above is not intended as a comprehensive listing of the attributes which particular image sensors may capture, and it is understood that a variety of other attributes may be gleaned from the scanned data of the object in addition to or instead of those listed above. See paragraphs [0030-0037]), motion, physics, shape, opacity, or color of the plurality of distinct graphical elements (changing text based on error changes shape and appearance).

Regarding claim 10, Simari teaches The method of claim 8, wherein the image recognition process is a part of an augmented reality process or an image search process (In embodiments described below, the scan data is 3D scan data generated from one or more image sensors of a head mounted display device for presenting an augmented reality experience. See paragraph [0023])(See figure 14).



Regarding claim 11, Simari teaches The method of claim 8, wherein the error is a connectivity or service availability error ((In embodiments described below, the scan data is 3D scan data generated from one or more image sensors of a head mounted display device for presenting an augmented reality experience. See paragraph [0023])(See figure 14))(System is unable to provide a successful scan and thus can be considered a service availability error).

Regarding claim 12, Simari teaches The method of claim 8, wherein the error is a user or client side error (See figure 14, Scan will not be successful, user or client side is the scanning device).

Regarding claim 13, Simari teaches the method of claim 12, wherein the user or client side error is correctable by the user, and wherein the behavior of the visual markers provides visual guidance for how to correct the error (See figure 14, Scanned object is in direct sunlight. move Object out of direct sunlight for a successful scan).

Regarding claim 14, Simari teaches the method of claim 12, wherein the user or client side error includes at least one of insufficient lighting, unstable camera position, too many objects in view, poor background, camera access by an application, or motion calibration (See figure 14, Scanned object is in direct sunlight. move Object out of direct sunlight for a successful scan).

Regarding claim 15, Simari teaches A non-transitory computer-readable storage medium storing instructions that, when executed by at least one processor of a computing system, cause the computing system to at (The head mounted display device 100 may include one or more image sensors including for example a depth sensor, RGB camera and/or an IR sensor, which capture image data from the object 102 and environment 104. The scan data may then be processed by the scanability algorithm executing within a processing unit 108 associated with the head mounted display device 100. See paragraph [0027]) (In the context of this document, a computer readable storage medium may be any tangible medium that can contain, or store a program for use by or in connection with an instruction execution system, apparatus, or device. A computer readable storage medium does not include transitory, modulated or other types of signals. See paragraph [0070]) least: 
receive image data including a representation of a scene (The head mounted display device 100 may include one or more image sensors including for example a depth sensor, RGB camera and/or an IR sensor, which capture image data from the object 102 and environment 104. The scan data may then be processed by the scanability algorithm executing within a processing unit 108 associated with the head mounted display device 100. See paragraph [0027]); 
cause the representation of the scene to be displayed in a graphical interface on a display device (FIGS. 13 and 14 show the head mounted display 100 including the object 102 to be scanned. A prediction of an unsuccessful scan may be communicated to the user for example by a pop-up display window 160 appearing in the user's field of view. In FIG. 13, the prediction is communicated, and in FIG. 14, the prediction is communicated together with a suggestion of how to reposition the object to result in better scan. The prediction and/or suggestion may be communicated to the user a variety of other ways, including with audio, in further embodiments. see figures 13 and 14); 
perform an image recognition process on the image data (See figure 9, element 232, determine whether accurate scan will result from the received data, see figure 10, elements 260, 264, 268); 
detect an error during the image recognition process (see figure 9, element 236, predict accurate scan? No.); 
display a group of visual markers on the graphical interface (FIGS. 13 and 14 show the head mounted display 100 including the object 102 to be scanned. A prediction of an unsuccessful scan may be communicated to the user for example by a pop-up display window 160 appearing in the user's field of view. In FIG. 13, the prediction is communicated, and in FIG. 14, the prediction is communicated together with a suggestion of how to reposition the object to result in better scan. The prediction and/or suggestion may be communicated to the user a variety of other ways, including with audio, in further embodiments. See paragraph [0062]); 
determine a behavior for the group of visual markers based at least in part on the detected error, the behavior of the group of visual markers providing a visual indication of the error (See element 160, figure 14, Does not appear scan will be successful. Scanned Object is in Direct Sunlight. Move Object Out of Direct Sunlight for Successful Scan.)( In accordance with this embodiment, the scanability model 152 may detect these attributes in the one or more of the input data streams (independent of the ANN 120). Thus, where for example the model detects a high degree of luminance, such as for example where the object is in direct sunlight, the model may suggest to the user that the object removed to an area of the environment with less luminance. As a further example, where the attributes of the object and a surface on which the object is located are too similar, the model may suggest that the user move the object to a different surface. Other examples are contemplated. See paragraph [0061])(Textual representation are the visual markers and the behavior is the actual text); 
and change the behavior of the visual marker based at least in part on a change in the error ( In accordance with this embodiment, the scanability model 152 may detect these attributes in the one or more of the input data streams (independent of the ANN 120). Thus, where for example the model detects a high degree of luminance, such as for example where the object is in direct sunlight, the model may suggest to the user that the object removed to an area of the environment with less luminance. As a further example, where the attributes of the object and a surface on which the object is located are too similar, the model may suggest that the user move the object to a different surface. Other examples are contemplated. See paragraph [0061])(Textual representation are the visual markers and the behavior is the actual text)( Depending on the scanning device and image sensor(s) used in a scan, the scan data will include a wide variety of information relating to the attributes of both the captured object and the environment in which the object is captured. For example, the scan data may include data relating to the following attributes of the object: specularity, or specular reflection--light, reflecting in parallel rays off of smooth surfaces of the scanned object, which is received in the image sensor may make it difficult to determine the nature of the surfaces; diffuse reflections--light, reflecting diffusely off of rough surfaces of the scanned object, which is received in the sensor may make it difficult to determine the nature of the surfaces;  transparency--light, passing through surfaces of the scanned object, may make it difficult to determine the nature of the surfaces;  texture--topological characteristics of the object, relating to the uniformity, roughness, waviness, etc. of surfaces of the scanned object, may make it easier or harder to determine the nature of the scanned surfaces; concavities--surfaces which include concavities may be difficult to scan accurately;  symmetry--objects which are symmetrical about one or more planes may be more difficult to scan accurately; localized cues--objects which do not have localized cues, such as distinct lines, points or other discontinuities, may be more difficult to scan accurately. The above is not intended as a comprehensive listing of the attributes which particular image sensors may capture, and it is understood that a variety of other attributes may be gleaned from the scanned data of the object in addition to or instead of those listed above. See paragraphs [0030-0037]).


Regarding claim 16, Simari teaches The system of claim 15, wherein the body of animated visual markers include a plurality of distinct graphical elements, and the behavior includes an appearance ( In accordance with this embodiment, the scanability model 152 may detect these attributes in the one or more of the input data streams (independent of the ANN 120). Thus, where for example the model detects a high degree of luminance, such as for example where the object is in direct sunlight, the model may suggest to the user that the object removed to an area of the environment with less luminance. As a further example, where the attributes of the object and a surface on which the object is located are too similar, the model may suggest that the user move the object to a different surface. Other examples are contemplated. See paragraph [0061])(Textual representation are the visual markers and the behavior is the actual text)( Depending on the scanning device and image sensor(s) used in a scan, the scan data will include a wide variety of information relating to the attributes of both the captured object and the environment in which the object is captured. For example, the scan data may include data relating to the following attributes of the object: specularity, or specular reflection--light, reflecting in parallel rays off of smooth surfaces of the scanned object, which is received in the image sensor may make it difficult to determine the nature of the surfaces; diffuse reflections--light, reflecting diffusely off of rough surfaces of the scanned object, which is received in the sensor may make it difficult to determine the nature of the surfaces;  transparency--light, passing through surfaces of the scanned object, may make it difficult to determine the nature of the surfaces;  texture--topological characteristics of the object, relating to the uniformity, roughness, waviness, etc. of surfaces of the scanned object, may make it easier or harder to determine the nature of the scanned surfaces; concavities--surfaces which include concavities may be difficult to scan accurately;  symmetry--objects which are symmetrical about one or more planes may be more difficult to scan accurately; localized cues--objects which do not have localized cues, such as distinct lines, points or other discontinuities, may be more difficult to scan accurately. The above is not intended as a comprehensive listing of the attributes which particular image sensors may capture, and it is understood that a variety of other attributes may be gleaned from the scanned data of the object in addition to or instead of those listed above. See paragraphs [0030-0037]), motion, physics, shape, opacity, or color of the plurality of distinct graphical elements (changing text based on error changes shape and appearance).

Regarding claim 17, Simari teaches The system of claim 15, wherein the image recognition process is a part of an augmented reality process or an image search process (In embodiments described below, the scan data is 3D scan data generated from one or more image sensors of a head mounted display device for presenting an augmented reality experience. See paragraph [0023])(See figure 14).

Regarding claim 18, Simari teaches The system of claim 15, wherein the error is a connectivity or service availability error ((In embodiments described below, the scan data is 3D scan data generated from one or more image sensors of a head mounted display device for presenting an augmented reality experience. See paragraph [0023])(See figure 14))(System is unable to provide a successful scan and thus can be considered a service availability error).

Regarding claim 19, Simari teaches The system of claim 15, wherein the error is a user or client side error correctable by the user, and wherein the behavior of the visual markers provides visual guidance for how to correct the error (See figure 14, Scanned object is in direct sunlight. move Object out of direct sunlight for a successful scan).

Regarding claim 20, Simari teaches The system of claim 19, wherein the user or client side error includes at least one of insufficient lighting, unstable camera position, too many objects in view, poor background, camera access by an application, or motion calibration (See figure 14, Scanned object is in direct sunlight. move Object out of direct sunlight for a successful scan) ( In accordance with this embodiment, the scanability model 152 may detect these attributes in the one or more of the input data streams (independent of the ANN 120). Thus, where for example the model detects a high degree of luminance, such as for example where the object is in direct sunlight, the model may suggest to the user that the object removed to an area of the environment with less luminance. As a further example, where the attributes of the object and a surface on which the object is located are too similar, the model may suggest that the user move the object to a different surface. Other examples are contemplated. See paragraph [0061])(Textual representation are the visual markers and the behavior is the actual text)( Depending on the scanning device and image sensor(s) used in a scan, the scan data will include a wide variety of information relating to the attributes of both the captured object and the environment in which the object is captured. For example, the scan data may include data relating to the following attributes of the object: specularity, or specular reflection--light, reflecting in parallel rays off of smooth surfaces of the scanned object, which is received in the image sensor may make it difficult to determine the nature of the surfaces; diffuse reflections--light, reflecting diffusely off of rough surfaces of the scanned object, which is received in the sensor may make it difficult to determine the nature of the surfaces;  transparency--light, passing through surfaces of the scanned object, may make it difficult to determine the nature of the surfaces;  texture--topological characteristics of the object, relating to the uniformity, roughness, waviness, etc. of surfaces of the scanned object, may make it easier or harder to determine the nature of the scanned surfaces; concavities--surfaces which include concavities may be difficult to scan accurately;  symmetry--objects which are symmetrical about one or more planes may be more difficult to scan accurately; localized cues--objects which do not have localized cues, such as distinct lines, points or other discontinuities, may be more difficult to scan accurately. The above is not intended as a comprehensive listing of the attributes which particular image sensors may capture, and it is understood that a variety of other attributes may be gleaned from the scanned data of the object in addition to or instead of those listed above. See paragraphs [0030-0037]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R WILSON whose telephone number is (571)272-0936.  The examiner can normally be reached on M-F 7:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (572)-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NICHOLAS R WILSON/Primary Examiner, Art Unit 2611